Citation Nr: 1039659	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision, which denied a claim 
for service connection for a head injury.  This issue was 
remanded by the Board in March 2005 for further development. 

By a September 2008 determination, the Board reopened and denied 
the matter on appeal.  The Veteran appealed the Board's decision 
with respect to this issue to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2009, the Court issued an 
order granting an April 2009 joint motion to remand (JMR) the 
appeal of this issue to the Board.  The appeal was returned to 
the Board for action consistent with the April 2009 JMR and May 
2009 Court order.  The Board remanded this issue for further 
development in January 2010.

In 2003, a personal hearing was held before a Decision Review 
Officer at the Jackson, Mississippi RO.  In February 2005, a 
videoconference hearing was held before the undersigned Veterans 
Law Judge.  Transcripts of these proceedings have been associated 
with the claims folders.

The Board notes that the Veteran's representative submitted a 
statement in November 2009, in which it was requested that the 
Veteran be provided a VA medical examination for hypertension.  
It does not appear from the evidence of record that this issue 
was ever addressed.  As such, the issue of entitlement to 
service connection for hypertension has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  




FINDING OF FACT

The Veteran does not have residuals of a head injury that is 
shown by the most probative evidence of record to be 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Residuals of a head injury was not incurred in or aggravated by 
active duty.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in August 2002, August 2005, and October 2007 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the October 2007 letter described how appropriate 
disability ratings and effective dates were assigned.  To the 
extent complete notice was not provided until after initial 
adjudication of the claim, the 2005 and 2007 letters were 
followed by readjudication of the claim, most recently in a May 
2010 supplemental statement of the case (SSOC).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, and private and VA 
medical records are in the claims files.  All records identified 
by the Veteran as relating to the claim have been obtained, to 
the extent possible.  The Board acknowledges that the Veteran has 
asserted that he sought treatment in service at the Army or the 
2nd Army Hospital in Landstuhl, Germany or in Grafenwoehr, West 
Germany, and that these records must be obtained.  See 
representative's statement, August 2009.  Additionally, it has 
been requested that the Veteran's service records from the 1st 87 
Infantry in Grafenwoehr, Germany be obtained as well.  See 
representative's statement, November 2009.  However, as noted, 
the claims files contain a copy of the Veteran's available 
service treatment records.  There is no indication that these 
records are incomplete in any way.  As such, the Board finds that 
the record contains sufficient evidence to make a decision on the 
claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his residuals of a head injury 
claim in April 2010.  The examiner reviewed the claims file, 
noted the Veteran's assertions, and thoroughly examined the 
Veteran.  The Board notes that additional VA medical records were 
associated with the claims file on May 26, 2010, after this 
examination was conducted.  However, the Board has reviewed these 
records and finds that they do not contain any new evidence that 
is pertinent to the Veteran's residuals of a head injury claim.  
Moreover, the examiner at the April 2010 VA examination 
specifically indicated that she reviewed the Veteran's 
computerized patient record system (CPRS), which would include 
these VA treatment records.  As such, the Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and opinion 
are sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran contends that he has a current head condition that 
was caused by an in-service injury.  Specifically, he asserts 
that he was hit on the top of head by a turret top during his 
active duty service.  See hearing transcript, February 2005.  The 
Veteran further asserts that he currently has "real bad 
headaches" and that he has had headaches since his military 
service.  Id.

The Board notes that the Veteran claims that he was treated for 
this head injury in Von Holder, West Germany.  Id.  The Veteran's 
service treatment records contain no evidence of treatment for or 
diagnosis of a head injury.  The Board notes that the claims 
folders reflect that the Veteran sought treatment for and 
complained of headaches during service.  See service treatment 
records, June 1976, October 1976, April 1977, and July 1978.  
Additionally, in a September 1976 service treatment record, the 
Veteran was noted as having minor abrasions on his face.  
However, no indication was made that the Veteran injured his head 
at that time, or at any other time during service.  Furthermore, 
the Veteran denied being bothered by headaches in a March 1979 
service treatment record.  In a separate March 1979 service 
treatment record, the Veteran denied having a head injury.  
Post-service, the Veteran has complained of pain on the side of 
his head and headaches.  See VA treatment records, October 1987, 
January 2000, May 2003, and June 2005.  However, a January 1992 
CT scan of the Veteran's brain revealed no abnormalities.  See VA 
treatment record, January 1992.  A May 1995 CT scan of the 
Veteran's brain was unremarkable, with the exception of some 
calcification in the basal ganglia which was noted to be 
consistent with physiologic calcifications.  See DVA Medical 
Center treatment record, May 1995.  At no time has the Veteran 
been diagnosed with a head condition or disability of any kind.

Additionally, the Board notes that the Veteran has reported that 
he suffered head injuries in 1978 and when he was 8 years-old, at 
which time he was hospitalized for 1 year.  See VA treatment 
record, February 1992.  In a May 1995 treatment record, the 
Veteran indicated having numbness on the right side of his head 
since a recent motor vehicle accident.  See DVA Medical Center 
treatment record, May 1995.  In a January 2000 VA treatment 
record, the Veteran reported a history of occasional headaches 
for only the prior 2 years.  In a May 2003 VA treatment record, 
the Veteran reported pain in the left side of his head for about 
2 years. 

Regardless, as the Veteran's service treatment records reflect 
complaints of and treatment for headaches, and the current 
medical evidence of record reflects that the Veteran has sought 
treatment for pain on the side of his head and headaches, the 
Board remanded this issue in January 2010 in order to afford the 
Veteran a VA examination.  

In April 2010, the Veteran underwent a VA examination.  The 
examiner noted that she reviewed the CPRS and the claims file.  
At this examination, the Veteran reported that he has a current 
head condition that was caused by a service injury.  
Specifically, the Veteran reported that, in 1978, while 
performing field activities in Germany, he hit the top of his 
head with an APC.  He had no loss of consciousness.  He reported 
that he was dizzy for several hours, was placed on bed rest for 3 
days, and was relieved of his work duties for 2 weeks due to 
persistent headaches.  He was able to resume his regular military 
duties and was discharged from the military on April 18, 1979.  
The Veteran had no specific treatments or evaluations for 
residuals of his head injury during the remainder of his military 
service.  In fact, according to a report of medical history dated 
March 20, 1979 , the Veteran checked the "no" column next to 
head injury, dizziness or fainting spells, paralysis, and period 
of unconsciousness.  According to the CPRS, the Veteran first had 
a CT scan of his head in May 1994 for clinical depression.  The 
only abnormality noted was a physiological calcification in the 
basal ganglia.  He had an MRI of the brain in March 2008 for 
severe left-sided headaches and neck pain which was unremarkable.  
Upon extensively noting the Veteran's complaints of current 
symptoms, reviewing the claims file, and examining the Veteran, 
the physician diagnosed the Veteran with headaches secondary to 
cervical spine spondylosis and not residuals of a head injury in 
1978.  The examiner noted that, by history alone, the Veteran may 
have sustained a mild traumatic brain injury during his military 
service in 1978.  He has no residuals from this injury.  The 
Veteran's current headaches are not due to residuals of a head 
injury during his military service.  His headaches are more 
likely as noted related to a cervical spine disorder.  An MRI of 
the cervical spine in June 2007 revealed an extradural defect 
anteriorly and to the left at C3-C4 and C6-C7 due to a disc or 
osteophyte.  A neurosurgery clinic note on November 2007 states 
no frank spinal cord compression but noted a decrease in the 
Veteran's left grip strength.  A recent cervical spine x-ray in 
October 2009 revealed marked degenerative changes with slight 
malalignment on flexion of C4 on C5.  The neurosurgeon on 
November 2009 recommended facet blocks which have not yet been 
scheduled.  The Veteran's mild memory impairment on cognitive 
screening is not the result of a head injury in 1978 but is most 
likely related to his major depressive disorder.

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Presently, there is no medical evidence of record indicating that 
the Veteran had residuals of a head injury in service and no 
medical opinion of record relating a current diagnosis of 
residuals of a head injury to service.  Additionally, the only 
medical opinion of record on the matter has specifically 
indicated that, while the Veteran may have sustained a mild 
traumatic brain injury during his military service in 1978, he 
has no residuals from this injury.  The Veteran's current 
headaches are not due to residuals of a head injury during his 
military service.  His headaches are more likely as noted related 
to a cervical spine disorder.  Additionally, the Veteran's mild 
memory impairment on cognitive screening is not the result of a 
head injury in 1978 but is most likely related to his major 
depressive disorder.  Thus, the Veteran's claim fails.  See 
Shedden, supra. 

The Board acknowledges the Veteran's contention that he currently 
has residuals of a head injury as a result of his active duty 
service.  However, the evidence of record does not support this 
contention.  The Veteran can attest to factual matters of which 
he had first- hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994).  Moreover, as noted above, the 
Veteran's assertions regarding the onset date of his symptoms 
have not been consistent.  For example, in a January 2000 VA 
treatment record, the Veteran reported a history of occasional 
headaches for only the prior 2 years, and, at the February 2005 
hearing, the Veteran reported having headaches since his military 
service.  As such, the Board finds the conclusions of the 
competent VA health care provider to be more probative and 
persuasive evidence as to whether the Veteran has current 
residuals of a head injury that are related to service.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for residuals of a head injury must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Entitlement to service connection for residuals of a head injury 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


